Citation Nr: 1129624	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-35 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a neurological disorder claimed as headaches, memory loss, and fatigue, due to an undiagnosed illness.

2.  Entitlement to service connection for arthralgias and myalgias claimed as weight loss, muscle pain, joint pain, and Gulf War Syndrome due to an undiagnosed illness.

3.  Whether new and material evidence has been received to reopen a claim for service connection for lumbosacral strain.

4.  Entitlement to service connection for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1993 to January 1997. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2009, the Board denied service connection for a respiratory disorder, and this issue is no longer on appeal.  The Board remanded the claims captioned above for further development.   

The issue of service connection for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran served on active duty in the Southwest Asia Theater of Operations on several deployments from 1994 to 1996.  

2.  The Veteran has not been diagnosed with any neurologic disorder and does not currently experience chronic headaches.  Mild memory and concentration deficits are related to psychiatric comorbidities. 

3.  The Veteran experiences a qualifying chronic disability in the form of an undiagnosed illness manifested by fatigue, muscle pain, and multi-joint pain (other than in the lumbar spine and right shoulder) that exhibits six of ten diagnostic criteria for chronic fatigue syndrome and requires the use of continuous medication.  

4.  In October 1997, the RO denied service connection for low back strain because the two episodes in service resolved prior to discharge and because a May 1997 examination showed no current, chronic low back disorder.  In March 2002, the RO denied the petition to reopen the claim because the evidence received was new but was cumulative of that already considered.  The Veteran did not express disagreement within one year, and the decisions became final.  

5.  Since March 2002, evidence has been received that is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neurological disorder including as due to an undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010). 

2.  The criteria for service connection for a qualifying chronic disability in the form of an undiagnosed illness manifested by fatigue, muscle pain, and multi-joint pain (other than in the lumbar spine and right shoulder) have been met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317, 4.71a, Diagnostic Code 5025, 4.88b, Diagnostic Code 6354, (2010). 

3.  New and material evidence has been received to reopen a final disallowed claim for service connection for lumbosacral strain.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For the claim for service connection for arthralgias and myalgias claimed as weight loss, muscle pain, joint pain, and Gulf War Syndrome due to an undiagnosed illness, and for the petition to reopen a final disallowed claim for service connection for lumbosacral strain, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

For the remaining claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)  

In correspondence in August 2004 and September 2004, the RO provided notice that met the requirements except that the notice did not provide information on the criteria for assignment of a rating or effective date.  A notice of the criteria for assignment for a rating and effective date was provided in March 2006 after the initial decision on the claim.  However, the Board concludes that the timing error was harmless as service connection for a neurological disorder claimed as headaches, memory loss, and fatigue (other than from musculoskeletal pain) is being denied and hence no rating or effective date will be assigned.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations and records of disability adjudications by the Social Security Administration (SSA).  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Marine with duties as a heavy vehicle driver.  He contends that he experiences multiple neurologic and physical symptoms as a result of service in the Southwest Asia Theater of Operations.  

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre- existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).
 
For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 
38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).
 
For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6- month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

In correspondence in June 2004 and July 2004, the Veteran submitted a claim for service connection for "Gulf War Syndrome."  He described his multiple symptoms as fatigue, weight loss, joint and muscle pain including pain in the bilateral knees, and lumbar spine.  He reported unspecified respiratory distress associated with a "lung condition" and a chronic skin disorder.  He further described neurological symptoms of headache, loss of memory, and sleep disturbance and psychiatric symptoms of anxiety and posttraumatic stress disorder.   

Post-service private and VA medical treatment records showed that several symptoms have been associated with diagnosed disorders.  The Veteran has been granted service connection and a 10 percent rating for chronic urticaria.  On appeal in October 2008, the Board denied a rating in excess of 10 percent, and that decision is final.  On appeal in September 2009, the Board denied service connection for a respiratory disorder because there was no credible medical evidence of current chronic respiratory symptoms.  That decision is final.  The Veteran's lumbar spine disability has been diagnosed as central disc herniation at L5-S1 with degenerative disc disease and is addressed separately below.  Finally, in the May 2005 decision, the RO denied service connection for a psychiatric disorder including anxiety, sleep disturbance, and posttraumatic stress disorder and a bilateral knee disorder.  The Veteran did not express disagreement within one year, and those decisions are final.  As captioned above, the remaining symptoms that are potential qualifying chronic disabilities associated with service in the Southwest Asia Theater of Operations are characterized as neurologic to include headaches, memory loss, and fatigue; and arthralgias and myalgias claimed as weight loss, muscle pain, and joint pain.  

Qualified Chronic Disabilities Associated with Southwest Asia Service

Service personnel records showed that the Veteran was assigned to Marine Service Support Groups embarked in naval vessels deployed to the Southwest Asia Theater for several periods of time in 1994 to 1996.  The Veteran participated in operations in Kuwait from December 1994 to January 1995, in Somalia from January 1995 to March 1995, and for four days in the Persian Gulf in September 1996.  Although there are no specific records of the dates and nature of operations, the Veteran's duties as a vehicle operator and the nature of amphibious operations are consistent with expeditions ashore.  The Veteran has the required service for consideration of presumptive service connection for qualifying chronic disabilities associated with Southwest Asia service. 

Service treatment records are silent for any neurologic or psychiatric symptoms in service.  On a November 1996 discharge physical examination, the Veteran reported and the examiner noted a chronic skin rash and foot discomfort related to pes planus.  

Following service, the Veteran attended college and worked in maintenance at a community water treatment plant from May 1998 to May 2004. 

In an April 1997 VA general medical examination, VA clinicians noted the Veteran's reports of recurrent skin rash and frustration relating to the rash.  However, he reported that he could walk two to three miles and climb two to three flights of stairs with no difficulty.  The clinicians noted foot discomfort from flat feet but no other neurologic or musculoskeletal symptoms or disorders.  The Veteran reported having "thrown his back out" while lifting seabags in service.  On examination, the clinicians noted no current symptoms or unusual limitations except that the Veteran experienced back discomfort after 20 back bending repetitions holding ten pounds of weight.  

In May 1999, a primary care physician noted the Veteran's reports of falling off a three-wheeled off-road recreational bike injuring his right wrist, arm, and leg.  In September 1999, a magnetic resonance image of the lumbar spine showed a small disc herniation at L5-S1 with osteophytes.  There are no associated clinical records in the file.  In December 2000, a physician noted that the Veteran injured his back picking up cord wood.  Starting in January 2001, a primary care physician noted the Veteran's reports of recurrent low back pain and prescribed narcotic pain medication.  The physician did not note a history of the pain or an etiology.  Later the same month, the Veteran injured his right shoulder in a fall at work.  In June 2001, multiple imaging studies of the lumbar and cervical spine, left foot, right shoulder, and left knee were all normal.  However, in August 2001 and December 2002, magnetic resonance images confirmed the disc protrusion at L5-S1.  

In March 2003, the primary care physician declined to examine the Veteran again because a pharmacist reported that the Veteran was obtaining narcotic medication from more than one medical provider.  Nevertheless, in an October 2003 letter, the physician noted the Veteran's report that his back pain started after a fall in service and that he experienced continued symptoms after service.   The physician did not discuss other joints or symptoms such as general fatigue or neurological effects.  Also in March 2003, another physician noted the Veteran's reports of a two year history of back pain following injuries sustained as a pedestrian in a motor vehicle accident which required two days of hospitalization.  The Veteran had lost considerable weight but was still prescribed several narcotic medications for pain.  In April 2003, a bone scan showed no abnormalities except for moderate uptake in the bilateral knees.  The evaluator noted no etiology. 

A private psychiatrist provided treatment for the Veteran from April 2003 to August 2004.  Handwritten records are only partially legible.  The psychiatrist diagnosed attention deficit hyperactivity disorder (ADHD) and prescribed medication.  None of the readable notes mention any aspect of service. 

In December 2003, a consulting neurologist noted the Veteran's reports of bilateral wrist pain and parathesias.  A nerve conduction study and neurological examination were normal.  

Records of primary care by a different physician from December 2003 to May 2007 are only partially legible but showed continued prescriptions for narcotic pain and ADHD medication.  At various encounters, the physician noted the Veteran's reports of wrist, shoulder, lower back, general joint pain, depression, and skin rash.  In June 2004, the physician diagnosed "Gulf War like syndrome" and in December 2004 diagnosed posttraumatic stress disorder, both without explanation or rationale.  In June and September 2004 reports to the Social Security Administration, the physician noted objective findings of joint pain, muscle pain, skin disorder, weight loss, sleep disturbance, "abnormal cardiovascular," and unspecified neurologic symptoms.  In these reports and in a brief statement in October 2006, the physician noted that the Veteran was permanently disabled from "Gulf War Syndrome" that included PTSD and associated medications.  

In July 2004, a private physician examined the Veteran as part of a Social Security Administration disability claim.  The Veteran reported having been diagnosed with "Gulf War illness" and experienced fatigue, joint pain, muscle aches, skin rash, occasional short term memory loss, and weight loss of 30 pounds over three "nights" despite eating six or seven times per day.  On examination the physician noted no objective evidence of joint deformity, swelling, limitations of movement, muscle tenderness or atrophy, or skin rash.  The physician noted that the Veteran had some difficulty remembering the dates of past diagnostic testing.  The physician noted that the Veteran had no difficulty standing, walking, sitting, bending or lifting, movement of extremities, speech, hearing, vision, or communications skills.
 
In July 2004, the Veteran restarted VA outpatient care after several years' absence.  Prior VA care had been limited to a skin disorder.  The Veteran reported that he had ceased work and that his private psychiatrist and primary care physician had diagnosed "Gulf War illness."  In August and September 2004, the Veteran was hospitalized at a private facility when he was taken to a private emergency room by police for symptoms of suicidal and homicidal ideations and delusions.  The attending physician noted the Veteran's reports of anxiety since the 1990s and a lifelong history of difficulties with concentration and sleep.  A physical examination with laboratory testing was entirely unremarkable.  The attending physician noted the Veteran's use of narcotic pain and ADHD medication and diagnosed probable stimulant abuse.  

In October 2004, the Veteran was taken to a VA emergency room by police because of erratic behavior and statements observed by family members. The attending physician diagnosed psychosis, not otherwise specified; substance overuse, nasal symptoms from allergies, and "Gulf War Illness."  The latter diagnosis was not well supported by the associated clinical examination notes that showed no headaches, minor memory deficits associated with the psychosis, and no musculoskeletal symptoms other than back pain.  There were several comments related to overuse or abuse of amphetamines and oxycontin.  

The same month, the Veteran underwent an initial VA examination for PTSD.  A VA psychologist noted the Veteran's report that he could no longer work because of PTSD which is private primary care physician had diagnosed as a component of "Gulf War Syndrome."  The psychologist noted that the Veteran's private psychiatrist had diagnosed ADHD but not PTSD.  The psychologist assumed that the Veteran had been exposed to traumatic events in 1994-95 although no combat or any particular events were described by the Veteran or supported in the service records.  The Veteran reported receiving treatment in service for anxiety, but no such treatment is noted in the service treatment records.  The Veteran did report that he first experienced physical symptoms while in service because of desert driving, exposure to spent uranium, and multiple vaccinations.   The Veteran denied any post-service accidents or injuries.  The Veteran reported that his sleep difficulties were related to worry over work and financial matters.  The psychologist concluded that the Veteran did not experience PTSD but rather diagnosed general anxiety disorder, depressive episode, and substance-induced psychosis by history.  

In January 2005, the Veteran received a battery of compensation and pension examinations to address the multiple physical symptoms.  A VA nurse practitioner (NP) conducted a screening examination under guidelines for evaluation of Gulf War related symptoms.  The NP found no current respiratory disorder and concluded that a recent loss of weight during the past psychiatric hospitalizations had resolved with weight regain.  The NP noted that the behavioral symptoms had been diagnosed as ADHD and psychotic disorder related to medication.  In a separate report, the NP addressed a possible diagnosis of chronic fatigue syndrome, but concluded that the Veteran's subjective complaints were inconsistent with  objective findings and that the majority of the complaints could be explained by known and documented psychiatric comorbidities.  Nevertheless, the NP referred symptoms of headache and memory loss for a neurological examination and mylagias/arthralgias for an orthopedic examination.  

A VA orthopedic clinic NP noted a review of the claims file and the Veteran's reports of chronic pain in the shoulders, knees, ankles, wrists, elbows, and hands.  The pain was constant and first manifested in service in 1994 when he was treated with anti-inflammatory medications.  The Veteran also reported that he fell during basic training in 1993 and sprained his ankles but acknowledged that there was no record of treatment at that time.  The NP also noted the history of accidents and injuries after service discussed above.  The NP examined all the joints and obtained X-rays except for the wrists as the Veteran did not appear for that imaging.  All X-rays were negative.  The NP concluded that there was no orthopedic diagnosis to explain the joint pain except for the right shoulder cuff syndrome that was the result of the post-service accident.  

A VA neurologic physician noted the Veteran's reports of muscle aches, joint pain, depression, fatigue, memory loss and headaches, the latter occurring two to three times per week lasting hours to days.  Clinical neurologic and cognitive function examinations were normal except that the Veteran failed a proverb test.  No memory deficits were noted.  The physician ordered an electrodiagnostic study and a magnetic resonance image.  In a March 2005 addendum, the physician noted that the Veteran failed to appear for those tests.   

In May 2005, the SSA granted disability benefits for schizophrenic, paranoid, and other psychotic disorders.  The associated medical records included private and VA assessments of all physical and psychiatric symptoms including the July 2004 examination by the SSA consulting physician.  SSA did not include physical symptoms in the disability award.  

In November 2008, a VA physician was asked to review the Veteran's records to determine whether the Veteran had symptoms associated with fibromyalgia syndrome. The physician noted the absence of observation of trigger points that are characteristic of fibromyalgia.  However, the physician noted a history of aches, pains, memory loss, significant fatigue, irritable bowel syndrome, and depression that he concluded was consistent with an undiagnosed illness associated with Persian Gulf service.  The physician also listed a diagnosis of PTSD and inferred that it was related to Gulf War service, although he did not examine the Veteran or note a review of the October 2004 mental health examination that discounted a diagnosis of PTSD. 

In December 2009, the Board remanded the appeal for further development.  The Board noted that the results of the diagnostic and imaging studies ordered by the VA neurologic examiner in January 2005 were not in the record.  The Board overlooked the March 2005 addendum noting that the Veteran had not reported for the tests.  The Board directed that the January 2005 VA examiner or a qualified substitute review the July 2004 SSA report including references to short term memory loss and provide an opinion whether the Veteran's cluster of symptoms were consistent with an undiagnosed illness.  The Board also requested clarification of the November 2008 report by the examiner or a qualified substitute to determine whether the Veteran's multiple physical complaints were consistent with chronic fatigue syndrome and to clarify a possible relationship between the physical symptoms and PTSD.   

In August 2010, a different VA physician reviewed the claims file, including the July 2004 SSA and January 2005 VA reports, and performed an examination.  The Veteran denied any current headaches or bowel disturbances but did report some short-term memory deficits such as having to write down his appointments in an electronic device.  On examination, the physician noted no memory, neurologic, or sensory deficits on testing.  The physician also noted no motor, reflex, muscle tone or range of motion deficits or limitations.  The physician concluded that there was minimal evidence by history of a continuance of athralgia or myalgia.  There was a history of low back pain related to lumbar disc disease.  Memory loss was not confirmed on examination.  The physician concluded that further electrodiagnostic and imaging studies were not necessary and did not diagnose chronic fatigue syndrome.  

Two days later, the VA NP who performed the January 2005 Gulf War screening and previous chronic fatigue syndrome examination noted another review of the claims file and the Veteran's reports of continued fatigue and diffuse myalgia in multiple joints.  The NP noted that after multiple courses of physical therapy and medical workups, degenerative disc disease was the only confirmed disorder.  The Veteran reported that his physical symptoms, headaches, and loss of concentration were precipitated by stress or emotional responses.  Based largely on the Veteran's reports, the NP estimated that the symptoms resulted in a 70 percent restriction of daily activities.  The Veteran could not lift over 30 pounds, was not able to perspire in humid conditions, and needed to rest after getting breakfast and seeing his child off to school, or after 15 minutes of household activities.  A complete physical/musculoskeletal examination was normal except for the lumbar spine.  The NP diagnosed "Gulf War syndrome" which she defined as a multisystem illness with undiagnosed or partially diagnosed illnesses of unclear etiology.  The NP also noted that at least six of the ten chronic fatigue syndrome diagnostic criteria have been met. 

The Board concludes that there has been substantial compliance with the instructions of the December 2009 remand because the requested record reviews and examinations have been accomplished.  Although the examiners did not specifically comment on the previous opinions regarding PTSD and a relationship to multiple physical symptoms, the issue of service connection for PTSD has been adjudicated in a separate final decision.  Moreover, in a recent review of reports from the National Academy of Sciences on Gulf War related illnesses, the Secretary determined that psychiatric disorders including PTSD were not unique to the Gulf War, are adequately addressed with separate examinations, and are not included in the presumption of service connection for Gulf War illness.  The Secretary also determined that there was insufficient medical evidence to conclude that neurocognitive or neurobehavioral performance was related to Gulf War exposure and that these deficits did not warrant inclusion in the presumption.  See 72 Fed. Reg. 21,099 (Apr. 14, 2011).  

The Board concludes that service connection for a neurologic disorder is not warranted.  The Veteran has not been diagnosed with a neurologic disorder and did not appear for the appropriate diagnostic testing ordered in March 2005.  On the most recent examination, the Veteran denied having recurrent headaches and there is no medical evidence of any organic nervous system dysfunction.  Although the Veteran is competent to report observable symptoms of short term memory loss and concentration difficulties, the Board places low probative weight on the reported severity of these symptoms as they have not been observed in clinical testing or they have been found to be very mild and related to stress and emotional responses.  For example, the Veteran reported that he must write down his appointments, a practice followed by most people without disabilities.  To the extent that any of the Veteran's memory or concentration deficits are associated with a disorder, the Board will address these symptoms below. 

The Board concludes that service connection for a qualifying chronic disability resulting from a medically unexplained chronic multisystem illness related to service in Southwest Asia is warranted.  There is credible medical evidence both for and against various medical assessments.  The Board concludes that the Veteran's reports of these symptoms are credible because they have not been challenged by examiners as malingering or exaggeration.  The Board concludes that there is sufficient credible lay and medical evidence that the Veteran experiences a constellation of unexplained symptoms which include abnormal fatigue, muscle pain, and multiple joint pain (other than the lumbar spine and right shoulder) that defy clinical diagnosis.  Several private and VA clinicians have characterized the symptoms as "Gulf War illness."  Examiners have ruled out fibromyalgia, and there is no evidence if irritable bowel disease.  The Veteran's sudden weight loss was associated with a period of medication abuse and resolved.  Two examiners ruled out chronic fatigue syndrome (CFS) but one of them later characterized the symptoms as an undiagnosed illness and cited six observed symptoms of CFS.  The Board concludes that the best characterization of the symptoms is that of an undiagnosed illness.  This term was specifically used by the most recent VA NP examiner and is a component of the less specific "Gulf War illness" terminology used by the private physicians.  There is no lay or medical evidence that the symptoms other than spinal or right shoulder symptoms arose from any other factor than from service in Southwest Asia.  Since there is no evidence of symptoms in service, the challenge is to determine whether the symptoms associated with this undiagnosed illness manifested after service to a degree of 10 percent or more. 

The Veteran has not been clearly diagnosed with chronic fatigue syndrome (CFS) or fibromyalgia, although an examiner noted that six of ten diagnostic criteria for CFS were observed.  The rating criteria for chronic fatigue syndrome includes many of the Veteran's symptoms such as debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent disability rating is assigned for signs and symptoms that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or the symptoms are controlled by continuous medication.  The condition will be considered incapacitating only while it requires bed rest and treatment prescribed by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354.  The rating criteria for fibromyalgia include widespread musculoskeletal pain and tender points with or without associated fatigue, sleep disturbance, stiffness, parathesias, headache, irritable bowel symptoms, depression, anxiety, or Reynaud's like symptoms.  A 10 percent rating is warranted if the symptoms require continuous medication for control.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  

In this case, there is no medical evidence of bed rest ordered by a physician.  However, there is evidence of on-going treatment by physicians and the use and overuse of medication for multi-joint pain.  Resolving all doubt in favor of the Veteran, the Board concludes that the constellation of symptoms manifested after service has risen to a level of a minimum 10 percent because of the long-term use of medication, and to this extent only, the severity requirement for service connection has been met.  The Board does not intimate which rating criteria or specific level of compensation is appropriate because that matter is for first consideration by the RO.  

To summarize, the Board concludes that the Veteran does experience a qualifying chronic disability in the form of an undiagnosed illness manifested by fatigue, muscle pain, and multi-joint pain (other than in the lumbar spine and right shoulder) and that service connection under the provisions of 38 U.S.C.A. § 1117 is warranted.  

Lumbar Spine

Service treatment records showed that the Veteran sought treatment on two occasions for low back pain.  In September 1993, a military clinician noted the Veteran's report of a two day history of tail bone pain with no direct trauma.  The clinician diagnosed back muscle spasms and prescribed muscle relaxant medication. In a follow-up examination one week later, a clinician noted that the muscle spasms were resolving.  Three years later in November 1996, the Veteran sought treatment for low back pain after attempting to toss heavy seabags down stairs.  The Veteran reported that he experienced similar symptoms three years earlier while lifting his spouse.  The clinician prescribed heat compresses and muscle relaxant medication and the Veteran returned to full duty.  Three days later, the Veteran underwent a discharge physical examination.  The Veteran denied any recurrent back pain, and the examiner noted no spinal or musculoskeletal abnormalities.  

In May 1997, a VA orthopedic physician noted the Veteran's reports of the two occasions in service which he described as "throwing his back out."  The Veteran reported no current back pain, stiffness, lack of endurance, or fatigability.  On examination, range of motion was normal.  The Veteran was able to bend twenty times with five pound weights in each hand but experienced muscle pain when using ten pound weights.  X-rays were normal, and the physician did not diagnose any low back disorder.  

In October 1997, the RO denied service connection for low back strain because the two episodes in service resolved prior to discharge and because the May 1997 examination showed no current, chronic low back disorder.  The Veteran did not express disagreement within one year, and the decision became final.  38 U.S.C.A. § 7105. 

In October 2000, the Veteran sought to reopen the claim and submitted a "Duty Disposition Chit" and a military emergency room admission slip issued by the military clinic associated with the treatment he received in September 1993.  The documents were not included in the initial service treatment records but provided no information that was not already of record and considered in the initial service treatment records.  In March 2002, the RO denied the petition to reopen the claim because the evidence was new but was cumulative of that already considered.  The Veteran expressed timely disagreement the same month and noted that he had been diagnosed with a herniated disc and degenerative disc disease.  In correspondence in February 2003, the RO requested evidence relevant to the Veteran's contention of a diagnosed back disorder.  In April 2003, the RO issued a statement of the case, noting that the Veteran had not submitted evidence to support his current diagnosis as requested.  The Veteran did not perfect a timely appeal, and the RO decision became final.  Id. 

The RO received the current petition to reopen a claim for service connection for low back pain in July 2004. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Board must first address whether the Veteran has presented a new claim to VA or whether the claim is one to reopen.  In that regard, it is noted that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2010); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran referred only to the "back" but separately addressed "Gulf War Syndrome."  The Veteran submitted post service medical evidence of low back spinal disease that referred to episodes of back treatment in service.  Therefore, the Board concludes that the petition relates to a progression of a previously claimed disability.  Accordingly, new and material evidence is required to reopen the claim.    
 
Since March 2002, the RO received the following evidence: magnetic resonance image evaluations obtained in September 1999, August 2001, December 2002, and March 2003; X-ray studies of the lumbar spine in June 200; the results of a bone scan in April 2003 and neurological tests in December 2003; records of treatment by three private physicians from 1999 to 2007; and multiple VA orthopedic and neurologic examinations from 2004 to 2010.  

The Board concludes that the evidence received since the last final disallowance of the claim is new because it had not been previously considered.  The evidence is material because it addresses a current lumbar spine disability and possible relationships to events in service.  Therefore, and to this extent only, the claim for service connection for a lumbar spine disorder is reopened.  Further, when additional service department records are received, as was the case in October 2000, VA must reevaluate the claim notwithstanding the requirements for new and material evidence.  38 C.F.R. § 3.159 (c).  For reasons provided below, the Board will remand the claim for further development.  


ORDER

Service connection for a neurological disorder claimed as headaches, memory loss, and fatigue, due to an undiagnosed illness is denied.

Service connection for a qualifying chronic disability in the form of an undiagnosed illness manifested by fatigue, muscle pain, and multi-joint pain (other than in the lumbar spine and right shoulder) is granted, subject to the legal criteria governing the payment of monetary benefits.
New and material evidence has been received to reopen a final disallowed claim for service connection for lumbosacral strain, and to this extent only, the petition to reopen the claim is granted.  


REMAND

The Board refers to the lay and medical evidence discussed above in the analysis for a chronic qualifying disability and of the evidence discussed above specific to the symptoms and treatment of the lumbar spine in service. 

A magnetic resonance image obtained in September 1999 showed that the Veteran sustained a small disc herniation at L5-S1 with associated degenerative disc disease.  All subsequent imaging studies confirmed this finding.  Outpatient treatment records from two private physicians are partially legible and noted that the Veteran injured his back lifting cord wood in December 2000.  In October 2002, a private physician noted the Veteran's reports of worsening back pain and spasms and prescribed narcotic medication and physical therapy.  However, a physical therapist the same month noted spasms and restriction in range of motion but that the Veteran was not compliant with the program and that his complaints were not consistent with objective findings.  

In March 2003, another private physician noted the Veteran's reports of a two year history of back pain that started with his involvement as a pedestrian in a motor vehicle accident that required two days of hospitalization.  The physician noted that the Veteran had been using narcotic pain medications for six months.  The same month the first physician discovered the Veteran was receiving narcotic medication from two physicians at the same time and declined to continue treatment.  However, in October 2003, the first physician again noted the Veteran's reports of chronic back pain for ten years starting with a fall while in service.  The physician noted that the Veteran wanted this documented to support his disability claim.  The physician did not comment on any relationship between the current disc disorder and the contended event in service.   

An April 2003 bone scan was normal except for some uptake at the knees, and December 2003 neurologic testing was normal.  

In July 2004, a physician examined the Veteran for the Social Security Administration and noted the Veteran's reports of lumbar disc herniation and disease.  On examination, the Veteran's gait and range of motion of the spine were normal.  As previously noted, SSA granted benefits for psychiatric disorders but not for any musculoskeletal or back disorders.  

A January 2005 VA orthopedic examination did not address lumbar spine symptoms or diagnoses.  Other VA examinations from January 2005 to August 2010 addressed multi-joint pain associated with service in Southwest Asia but none of the examiners provided an opinion on the origin of the spinal disease other than to exclude it from the multi-joint analysis.  

In December 2009, the Board remanded the claim for the RO to provide adequate notice of the requirements for new and material evidence but did not address the claim on the merits or direct other development.   

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, there is credible medical evidence of a current lumbar spine disorder, medical evidence of two episodes of lumbar muscle strain in service, and lay evidence from the Veteran of recurrent back strain and injuries since service.  Even though the Veteran has provided inconsistent accounts of his injuries and symptoms to clinicians, there has been no medical review of the entire history and specific opinion on the origin of the recurrent muscle strain and spinal disease.  The Board concludes that a VA orthopedic examination and opinion would be of great assistance in deciding the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA outpatient treatment since July 2004 and associate any records received with the claims file. 

2.  Then, schedule the Veteran for a VA orthopedic examination of the lumbar spine.  Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide a current evaluation of the Veteran's degenerative disc disease of the lumbar spine and provide an opinion as to whether the Veteran's herniated disc and degenerative disc disease is as likely as not (50 percent possibility or greater) related to the episodes of lower back strain and treatment in service or to any other aspect of service.  The examiner must address any relevant post service injuries, treatment, and diagnoses, and provide a rationale for the opinion.  

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for lumbosacral strain and lumbar spine disorder.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


